


Exhibit 10.6

 

PUT OPTION AGREEMENT

 

BY AND BETWEEN

 

EXELON GENERATION COMPANY, LLC

 

AND

 

ZIONSOLUTIONS, LLC

 

SEPTEMBER 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

3

 

 

1.1.

DEFINITIONS

3

1.2.

CERTAIN INTERPRETIVE MATTERS

13

 

 

2.

OPTION

14

 

 

2.1.

GRANT OF OPTION; EXERCISE OF OPTION

14

2.2.

PUT OPTION ASSETS

14

2.3.

PUT OPTION LIABILITIES

16

2.4.

END STATE CONDITIONS FOR EXERCISE OF PUT OPTION

19

 

 

3.

THE PUT OPTION CLOSING

19

 

 

3.1.

PUT OPTION CLOSING

19

3.2.

PAYMENT OF PURCHASE PRICE

20

3.3.

PRORATIONS

20

3.4.

DELIVERIES BY ZIONSOLUTIONS

21

3.5.

DELIVERIES BY EXELON

22

 

 

4.

REPRESENTATIONS AND WARRANTIES OF ZIONSOLUTIONS

22

 

 

4.1.

TITLE TO PUT OPTION ASSETS

22

 

 

5.

COVENANTS OF THE PARTIES

23

 

 

5.1.

CONDUCT OF ZIONSOLUTIONS

23

5.2.

CONDUCT OF EXELON

24

5.3.

CONDUCT OF PARTIES

25

5.4.

EXPENSES

25

5.5.

PUBLIC STATEMENTS

25

5.6.

TAX MATTERS

25

 

 

6.

CONDITIONS

28

 

 

6.1.

CONDITIONS TO OBLIGATIONS OF ZIONSOLUTIONS

28

6.2.

CONDITIONS TO OBLIGATIONS OF EXELON

29

 

 

7.

INDEMNIFICATION

30

 

 

7.1.

INDEMNIFICATION

30

7.2.

DEFENSE OF CLAIMS

32

 

 

8.

MISCELLANEOUS PROVISIONS

34

 

 

8.1.

AMENDMENT AND MODIFICATION

34

8.2.

WAIVER OF COMPLIANCE; CONSENTS

34

8.3.

SURVIVAL OF WARRANTIES, COVENANTS AND OBLIGATIONS

34

8.4.

NOTICES

34

8.5.

ASSIGNMENT

35

8.6.

GOVERNING LAW

36

8.7.

COUNTERPARTS

36

8.8.

ATTACHMENTS AND SCHEDULES

36

8.9.

ENTIRE AGREEMENT

36

8.10.

ACKNOWLEDGMENT; INDEPENDENT DUE DILIGENCE

37

8.11.

BULK SALES LAWS

37

8.12.

NO JOINT VENTURE

37

8.13.

CHANGE IN LAW

38

8.14.

SEVERABILITY

38

8.15.

SPECIFIC PERFORMANCE

38

 

--------------------------------------------------------------------------------


 

LIST OF ATTACHMENTS AND SCHEDULES

 

 

ATTACHMENTS

 

 

 

Attachment D-1

Form of Assignment and Assumption Agreement

Attachment D-2

Form of Bill of Sale

Attachment D-3

Form of Put Option Exercise Notice

 

 

SCHEDULES

 

 

 

1.1 (80)

Required Regulatory Approvals

 

 

1.1 (97)

ZionSolutions’ Agreements

 

2

--------------------------------------------------------------------------------


 

PUT OPTION AGREEMENT

 

This PUT OPTION AGREEMENT, dated as of September 1, 2010 (the “Agreement”), is
by and between EXELON GENERATION COMPANY, LLC, a Pennsylvania limited liability
company (“Exelon”), and ZIONSOLUTIONS, LLC, a Delaware limited liability company
(“ZionSolutions”). Exelon and ZionSolutions are referred to individually as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, pursuant to that Asset Sale Agreement, dated as of December 11, 2007
(as amended, the “Asset Sale Agreement”) by and among Exelon, ZionSolutions and
EnergySolutions, LLC, a Utah limited liability company and the parent Company of
ZionSolutions (“ZionSolutions’ Parent”), and EnergySolutions, Inc., a Delaware
corporation, Exelon has agreed, subject to the terms and conditions of the Asset
Sale Agreement, to sell, assign, convey, transfer and deliver all of its right,
title and interest to the Zion Assets (as defined in the Asset Sale Agreement)
to ZionSolutions, and ZionSolutions has agreed, subject to the terms and
conditions of the Asset Sale Agreement, to assume and discharge the Assumed
Liabilities (as defined in the Asset Sale Agreement);

 

WHEREAS, pursuant to that Lease Agreement, dated as of September 1, 2010 (the
“Lease Agreement”) by and between Exelon and ZionSolutions, Exelon has agreed to
lease the Premises (as defined in the Lease Agreement) to ZionSolutions; and

 

WHEREAS, Exelon has agreed to grant to ZionSolutions the Put Option (as defined
below) on the terms and subject to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:

 

1.                                      DEFINITIONS

 

1.1.                            Definitions.

 

As used in this Agreement, the following terms have the meanings specified in
this Section 1.1.  All terms not otherwise defined herein shall have the
meanings ascribed to them in the Asset Sale Agreement or the Lease Agreement.

 

(1)           “Affiliate” has the meaning set forth in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act.

 

(2)           “Agreement” means this Put Option Agreement, together with the
Schedules and Attachments hereto, as the same may be from time to time amended.

 

(3)           “Amended NRC Licenses” means the NRC Part 50 Operating Licenses
for the ISFSI Island, including embedded licenses for possession of byproduct
and special nuclear material.

 

3

--------------------------------------------------------------------------------


 

(4)           “Asset Sale Agreement” has the meaning set forth in the preamble.

 

(5)           “Atomic Energy Act” means the Atomic Energy Act of 1954, as
amended, 42 U.S.C. Section 2011 et seq.

 

(6)           “Business Books and Records” has the meaning set forth in
Section 2.2.4.

 

(7)           “Business Day” shall mean any day other than Saturday, Sunday and
any day on which banking institutions in the State of Illinois are authorized by
law or other governmental action to close.

 

(8)           “Buyer Backup NDT” has the meaning set forth in the Asset Sale
Agreement.

 

(9)           “Buyer NDF” means the trust fund, if any, maintained by
ZionSolutions after the Closing with respect to the Facilities for purposes of
Decommissioning which does not meet the requirements of Code Section 468A and
Treas. Reg. § 1.468A-5.

 

(10)         “Buyer QDF” means the trust fund maintained by ZionSolutions after
the Closing with respect to the Facilities for purposes of Decommissioning which
the IRS has determined prior to the Closing Date meets the requirements of Code
Section 468A and Treas. Reg. § 1.468A-5.

 

(11)         “Byproduct Material” means any radioactive material (except Special
Nuclear Material) yielded in, or made radioactive by, exposure to the radiation
incident to the process of producing or utilizing Special Nuclear Material.

 

(12)         “Class A Low Level Waste” means Low Level Waste whose physical form
and characteristics meet the minimum requirements set forth in 10 C.F.R. §
61.56(a) but are not Greater Than Class C Waste and not classified as Class B or
Class C Low Level Waste under 10 C.F.R. § 61.55(a)(2).

 

(13)         “Class B Low Level Waste” means Low Level Waste classified by the
NRC as Class B low level waste in accordance with the provisions of 10 C.F.R. §
61.55 and 10 C.F.R. § 61.56.

 

(14)         “Clive, Utah Facility” means the facility operated by
ZionSolutions’ Parent in Clive, Utah, which is licensed to dispose of Class A
Low Level Waste.

 

(15)         “Closing Date” means the date of the closing of the Asset Sale
Agreement.

 

(16)         “Code” means the Internal Revenue Code of 1986, as amended.

 

(17)         “Commercially Reasonable Efforts” mean efforts which are designed
to enable a Party, directly or indirectly, to expeditiously satisfy a condition
to, or otherwise assist in the consummation of, the transactions contemplated by
this Agreement and which do not require the performing Party to expend any funds
or assume Liabilities other than expenditures and

 

4

--------------------------------------------------------------------------------


 

Liability assumptions which are customary and reasonable in nature and amount in
the context of the transactions contemplated by this Agreement.

 

(18)         “Decommission” and “Decommissioning” mean (i) the dismantlement and
removal of the Facilities and any reduction or removal of radioactivity at the
Zion Station Site to a level that permits the release of all or any specified
portion of the Zion Station Site for unrestricted use, as specified in 10 CFR
20.1402; (ii) all other activities necessary for the retirement, dismantlement,
decontamination and/or storage of the Facilities to comply with all applicable
Nuclear Laws and Environmental Laws, including the applicable requirements of
the Atomic Energy Act and the NRC’s rules, regulations, orders and
pronouncements thereunder; and (iii) any planning and administrative activities
incidental thereto; provided, however, that compliance with Environmental Laws
shall not be required for any activities described in clause (i) or
(ii) relating to the Switchyard.

 

(19)         “Direct Claim” has the meaning set forth in Section 7.2.4.

 

(20)         “Encumbrances” means any mortgages, pledges, liens, security
interests, conditional and installment sale agreements, conservation easements,
deed restrictions, easements, encumbrances and charges of any kind.

 

(21)         “End State Conditions” has the meaning set forth in Section 2.4.

 

(22)         “Energy Reorganization Act” means the Energy Reorganization Act of
1974, as amended.

 

(23)         “Environment” means all soil, real property, air, water (including
surface waters, streams, ponds, drainage basins and wetlands), groundwater,
water body sediments, drinking water supply, stream sediments or land, including
land surface or subsurface strata, including all fish, plant, wildlife, and
other biota and any other environmental medium or natural resource.

 

(24)         “Environmental Laws” means all Laws, other than Nuclear Laws, in
effect at any time prior to the earlier of the Put Option Closing or termination
of the NRC Licenses regarding pollution or protection of the Environment, the
conservation and management of land, natural resources and wildlife or human
health and safety or the Occupational Safety and Health Act (only as it relates
to Hazardous Substances), including, without limitation, Laws regarding Releases
or threatened Releases of Hazardous Substances (including, without limitation,
Releases to ambient air, surface water, groundwater, land, surface and
subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, Release, transport, disposal or handling
of Hazardous Substances.  “Environmental Laws” include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §§ 1801
et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the
Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. §§ 2601 et seq.), the Oil Pollution Act (33 U.S.C. §§ 2701 et seq.), the
Emergency Planning and Community Right to-Know Act (42 U.S.C. §§ 11001 et seq.),
the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.) only as it

 

5

--------------------------------------------------------------------------------


 

relates to Hazardous Substances, and all other state and federal Laws (including
common law) analogous to any of the above.

 

(25)         “Environmental Liabilities” means: (i) any liability, to the extent
relating to the disposal, storage, transportation, discharge, release,
recycling, or the arrangement for such activities of Hazardous Substances from
the Zion Station Site; (ii) the presence of Hazardous Substances in, on or under
the Zion Station Site regardless of how the Hazardous Substances came to rest
at, on or under the Zion Station Site; (iii) the failure of the Zion Station
Site, to be in compliance with any Environmental Laws; and (iv) any other act or
omission, or condition existing with respect to the Put Option Assets or the
Zion Station Site that gives rise to any liability under Environmental Laws.

 

(26)         “Environmental Permit” means any federal, state or local permits,
licenses, approvals, consents, registrations or authorizations required by any
Governmental Authority under or in connection with any Environmental Law
including any and all orders, consent orders or binding agreements issued or
entered into by a Governmental Authority under any applicable Environmental Law.

 

(27)         “Event of Default” has the meaning set forth in the Pledge
Agreement.

 

(28)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(29)         “Excluded Liabilities” has the meaning set forth in Section 2.3.

 

(30)         “Exelon” has the meaning set forth in the preamble.

 

(31)         “Exelon Indemnitee” has the meaning set forth in Section 7.1.1.

 

(32)         “Good Utility Practices” means any of the practices, methods and
activities generally accepted in the electric utility industry in the United
States of America as good practices applicable to non-operating nuclear
generating facilities of similar design, size and capacity and consistent with
past practice at the Facilities or any of the practices, methods or activities
which, in the exercise of reasonable judgment by a prudent Person in light of
the facts known at the time the decision was made (other than the fact that such
Person is in the process of selling the facility), could have been expected to
accomplish the desired result at a reasonable cost consistent with good business
practices, reliability, safety, expedition and applicable Laws including Nuclear
Laws and Laws relating to the protection of public health and safety.  Good
Utility Practices are not intended to be limited to the optimal practices,
methods or acts to the exclusion of all others, but rather to be practices,
methods or acts generally accepted in the electric utility industry in the
United States of America.

 

(33)         “Governmental Authority” means any federal, state, local,
provincial, foreign, international or other governmental, regulatory or
administrative agency, taxing authority, commission, department, board, or other
governmental subdivision, court, tribunal, arbitrating body or other
governmental authority.

 

(34)         “Greater Than Class C Waste” means all radioactive waste located at
the Zion Station Site that contains radionuclide concentrations exceeding the
values in Table 1 or

 

6

--------------------------------------------------------------------------------


 

Table 2 of 10 CFR 61.55, and therefore is currently not generally acceptable for
disposal at existing (near surface) low level radioactive waste disposal
facilities and any such radioactive waste created during the course of
Decommissioning.

 

(36) “Hazardous Substances” means: (i) any petroleum, asbestos,
asbestos-containing material, and urea formaldehyde foam insulation and
transformers or other equipment that contains polychlorinated biphenyls;
(ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“hazardous constituents,” “restricted hazardous materials,” “extremely hazardous
substances,” “toxic substances,” “contaminants,” “pollutants,” “toxic
pollutants,” “hazardous air pollutants” or words of similar meaning and
regulatory effect under any applicable Environmental Law; and (iii) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any applicable Environmental Law; excluding, however, any Nuclear
Material.

 

(37)  “Income Tax” means any Tax (i) based upon, measured by or calculated with
respect to net income, profits or receipts (including, without limitation,
capital gains Taxes and minimum Taxes); or (ii) based upon, measured by or
calculated with respect to multiple bases (including, without limitation,
corporate franchise Taxes) if one or more of the bases on which such Tax may be
based, measured by or calculated with respect to, is described in clause (i), in
each case together with any interest, penalties or additions to such Tax.

 

(38)   “Indemnifiable Loss” has the meaning set forth in Sections 7.1.1 and
7.2.2.

 

(39)  “Indemnitee” means either an Exelon Indemnitee or a ZionSolutions
Indemnitee.

 

(40)  “Independent Accounting Firm” has the meaning set forth in Section 5.6.4.

 

(41)  “Irrevocable Letter of Credit” means the irrevocable letter of credit in
the form of Exhibit A to the Credit Support Agreement.

 

(42)  “IRS” means the United States Internal Revenue Service or any successor
agency thereto.

 

(43)  “ISFSI Island” has the meaning set forth in the Lease Agreement.

 

(44)  “Knowledge” means with respect to ZionSolutions, the actual knowledge
(based on a reasonable inquiry) of appropriate employees of ZionSolutions or the
corporate officers who are charged with responsibility for the particular
function relating to the specific matter of the inquiry.

 

(45)  “Law or Laws” means all laws, rules, regulations, codes, statutes,
ordinances, decrees, treaties, and/or administrative orders of any Governmental
Authority including administrative and judicial interpretations thereof and
common law.

 

(46)  “Lease Agreement” has the meaning set forth in the preamble.

 

7

--------------------------------------------------------------------------------


 

(47)  “Liability” or “Liabilities” means any liability or obligation (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due) other than any liability for Taxes.

 

(48)  “Loss” or “Losses” means any and all damages, fines, fees, penalties,
deficiencies, losses and expenses (including all Remediation costs, fees of
attorneys, accountants and other experts, or other expenses of litigation or
proceedings or of any claim, default or assessment).

 

(49)  “Low Level Waste” means radioactive material that: (i) is neither Spent
Nuclear Fuel as defined herein, nor Byproduct Material; and (ii) the NRC,
consistent with existing law and clause (i) above classifies as low-level
radioactive waste.

 

(50)  “Material Adverse Effect” means: (i) any change in, or effect on, the
Option Assets that is or reasonably could be materially adverse to the value of
the Put Option Assets, taken as a whole; or (ii) a material adverse effect on
the ability of ZionSolutions to perform its obligations hereunder. 
Notwithstanding the foregoing, a “Material Adverse Effect” shall not include:
(i) any change in any Law generally applicable to similarly situated Persons;
(ii) any change in the application or enforcement of any Law, by any
Governmental Authority, with respect to the Facilities or to similarly situated
Persons, unless such change in application or enforcement prohibits consummation
of the transactions contemplated by this Agreement; or (iii) any changes
resulting from or associated with acts of war or terrorism or changes imposed by
a Governmental Authority associated with additional security to address concerns
of terrorism, arising out of the events of September 11, 2001, or otherwise;
provided, however, that such case does not affect the Facilities or the Parties
in any manner or degree significantly different than the industry as a whole;
and provided, further, that any loss, claim, occurrence, change or effect that
is cured prior to the Put Option Closing Date shall not be considered a Material
Adverse Effect.

 

(51)  “NEIL” means Nuclear Electric Insurance Limited, or any successor thereto.

 

(52)  “New VAR Facility” has the meaning set forth in the Lease Agreement.

 

(53)  “Non-material Contracts” means those contracts, agreements, personal
property leases or other commitments incidental to the operation or maintenance
of the Put Option Assets that have been entered into by ZionSolutions in the
ordinary course of business after the Closing and prior to the Put Option
Closing which either: (i) are terminable, without penalty or any other
termination related Liability, upon notice of ninety (90) days or less by
Exelon; or (ii) require the payment or delivery of goods or services with a
value of less than One Hundred Thousand Dollars ($100,000) per annum in the case
of any individual contract or commitment.

 

(54)  “NRC” has the meaning set forth in the Asset Sale Agreement.

 

(55)  “NRC Licenses” means NRC Part 50 Operating Licenses for Zion Units 1 and
2, Nos. DPR-39 and DPR-48, including embedded licenses for possession of
Byproduct Material and Special Nuclear Material.

 

8

--------------------------------------------------------------------------------


 

(56)  “Nuclear Insurance Policies” means all nuclear insurance policies carried
by or for the benefit of ZionSolutions with respect to the ownership, operation
or maintenance of the Facilities, including all nuclear liability, property
damage and business interruption policies in respect thereof.  Without limiting
the generality of the foregoing, the term “Nuclear Insurance Policies” includes
all policies issued or administered by ANI or NEIL.

 

(57)  “Nuclear Laws” means all Laws, other than Environmental Laws, relating to
the regulation of nuclear power plants, Source Material, Byproduct Material and
Special Nuclear Materials; the regulation of Low Level Waste and Spent Nuclear
Fuel; the transportation and storage of Nuclear Materials; the regulation of
Safeguards Information; the regulation of Nuclear Fuel; the enrichment of
uranium; the disposal and storage of Spent Nuclear Fuel; contracts for and
payments into the Nuclear Waste Fund; and as applicable, the antitrust laws and
the Federal Trade Commission Act to specified activities or proposed activities
of certain licensees of commercial nuclear reactors.  “Nuclear Laws” include the
Atomic Energy Act of 1954, as amended (42 U.S.C. Section 2011 et seq.); the
Price-Anderson Act (Section 170 of the Atomic Energy Act of 1954, as amended);
the Energy Reorganization Act of 1974 (42 U.S.C. Section 5801 et seq.);
Convention on the Physical Protection of Nuclear Material Implementation Act of
1982 (Public Law 97 -351; 96 Stat. 1663); the Foreign Assistance Act of 1961 (22
U.S.C. Section 2429 et seq.); the Nuclear Non-Proliferation Act of 1978 (22
U.S.C. Section 3201); the Low-Level Radioactive Waste Policy Act (42 U.S.C.
Section 2021b et seq.); the Nuclear Waste Policy Act (42 U.S.C. Section 10101 et
seq. as amended); the Low-Level Radioactive Waste Policy Amendments Act of 1985
(42 U.S.C. Section 2021d, 471); the Energy Policy Act of 1992 (4 U.S.C.
Section 13201 et seq.); the provisions of 10 CFR Section 73.21, and any state or
local Laws analogous to the foregoing.

 

(58)  “Nuclear Material” means Source Material, Byproduct Material, Special
Nuclear Material, Low Level Waste, and Spent Nuclear Fuel.

 

(59)  “Party” (and the corresponding term “Parties”) has the meaning set forth
in the preamble.

 

(60)  “Permitted Encumbrances” means: (i) the easements to Commonwealth Edison
Company, an Affiliate of Exelon, for the Switchyard, and if applicable, the New
VAR Facility; (ii) the Easements; (iii) statutory liens for Taxes (other than
income Taxes) or other governmental charges or assessments not yet due or
delinquent or the validity of which are being contested in good faith by
appropriate proceedings; (iv) mechanics’, materialmen’s, carriers’, workers’,
repairers’ and other similar liens arising or incurred in the ordinary course of
business relating to obligations as to which there is no default on the part of
ZionSolutions or the validity of which are being contested in good faith, and
which do not, individually or in the aggregate, exceed One Hundred Thousand
Dollars ($100,000); (v) zoning, entitlement, conservation restriction and other
land use and environmental regulations imposed by Governmental Authorities; and
(vi) such other liens, imperfections in or failures of title, easements, leases,
licenses, restrictions, activity and use limitations, conservation easements,
encumbrances and encroachments, as do not, individually or in the aggregate,
detract from the value of the Put Option Assets in an amount in excess of One
Hundred Thousand Dollars ($100,000).

 

9

--------------------------------------------------------------------------------

 

(61)   “Person” means any individual, partnership, limited liability company,
joint venture, corporation, trust, unincorporated organization, association, or
Governmental Authority.

 

(62)  “Pledge Agreement” means the Pledge Agreement dated as of September 1,
2010, between ZionSolutions’ Parent and Exelon.

 

(63)  “Price-Anderson Act” means Section 170 of the Atomic Energy Act and
related provisions of Section 11 of the Atomic Energy Act.

 

(64)   “PSDAR for the Zion Station” means the Post-Shutdown Decommissioning
Activities Report (PSDAR) as amended as of the Closing Date.

 

(65)  “Purchase Price” has the meaning set forth in Section 3.2.

 

(66)  “Put Option” has the meaning set forth in Section 2.1.

 

(67)  “Put Option Agreement” means this Agreement.

 

(68)  “Put Option Assets” has the meaning set forth in Section 2.2.

 

(69)  “Put Option Assignment and Assumption Agreement” means the Assignment and
Assumption Agreement in the form of Attachment D-1 hereto.

 

(70)  “Put Option Bill of Sale” means the Bill of Sale, in the form of
Attachment D-2 hereto.

 

(71)  “Put Option Closing” has the meaning set forth in Section 3.1.

 

(72)  “Put Option Closing Date” has the meaning set forth in Section 3.1.

 

(73)  “Put Option Exercise Notice” has the meaning set forth in Section 2.1.

 

(74)  “Put Option Liabilities” has the meaning set forth in Section 2.3.

 

(75)  “Real Property” has the meaning set forth in the Asset Sale Agreement.

 

(76)  “Release” means any actual or threatened spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping
or disposing of a Hazardous Substance into the Environment or within any
building, structure, facility or fixture; provided, however, that “Release”
shall not include any release that is permissible under applicable Environmental
Permits.

 

(77)  “Released for Unrestricted Use” means the written approval granted by NRC
pursuant to 10 CFR 50.83 to release all portions of the Zion Station Site (other
than the ISFSI Island) by demonstrating compliance with the radiological
criteria for unrestricted use specified in 10 CFR 20.1402.

 

(78)  “Remediation” means action of any kind required by any applicable Law or
order of a Governmental Authority to address a Release, the threat of a Release
or the presence

 

10

--------------------------------------------------------------------------------


 

of Hazardous Substances at the Site or an off-Site location including, without
limitation, any or all of the following activities to the extent they relate to
or arise from the presence of a Hazardous Substance at the Site or an off-Site
location: (i) monitoring, investigation, assessment, treatment, cleanup,
containment, removal, mitigation, response or restoration work; (ii) obtaining
any permits, consents, approvals or authorizations of any Governmental Authority
necessary to conduct any such activity; (iii) preparing and implementing any
plans or studies for any such activity; (iv) obtaining a written notice from a
Governmental Authority with jurisdiction over the Site or an off-Site location
under Environmental Laws that no material additional work is required by such
Governmental Authority; (v) the use, implementation, application, installation,
operation or maintenance of remedial action on the Site or an off-Site location,
remedial technologies applied to the surface or subsurface soils, excavation and
off-Site treatment or disposal of soils, systems for long term treatment of
surface water or ground water, engineering controls or institutional controls;
and (vi) any other activities required under Environmental Laws to address the
presence or Release of Hazardous Substances at the Site or an off-Site location.

 

(79)  “Representatives” of a Party means the Party and its Affiliates and their
directors, officers, employees, agents, partners, advisors (including, without
limitation, accountants, counsel, environmental consultants, financial advisors
and other authorized representatives) and parents and other controlling Persons.

 

(80)  “Required Regulatory Approvals” are the required regulatory approvals
listed in Schedule 1.1(80).

 

(81)  “Site” means the parcels of land included in the Real Property.  Any
reference to the Site shall include, by definition, the surface and subsurface
elements, including the soils and groundwater present at the Site and any
references to items “at the Site” shall include all items “at, in, on, upon,
over, across, under, and within” the Site.

 

(82)  “Source Material” means:  (i) uranium or thorium or any combination
thereof, in any physical or chemical form, or (ii) ores which contain by weight
one-twentieth of one percent (0.05%) or more of (a) uranium, (b) thorium, or
(c) any combination thereof.  Source Material does not include Special Nuclear
Material.

 

(83)  “Special Nuclear Material” means plutonium, uranium-233, uranium enriched
in the isotope-233 or in the isotope-235, and any other material that the NRC
determines to be “Special Nuclear Material,” but does not include Source
Material.  Special Nuclear Material also refers to any material artificially
enriched by any of the above-listed materials or isotopes, but does not include
Source Material.

 

(84)  “Spent Nuclear Fuel” means all fuel located at the Zion Station Site that
has been permanently withdrawn from a nuclear reactor following irradiation, and
has not been chemically separated into its constituent elements by reprocessing.

 

(85)  “Spent Nuclear Fuel Fees” means those fees assessed on electricity
generated at Zion Station Site and sold pursuant to the Standard Spent Fuel
Disposal Contract, as provided in Section 302 of the Nuclear Waste Policy Act
and 10 C.F.R. Part 961.

 

11

--------------------------------------------------------------------------------


 

(86)  “Substantial Completion” means the date upon which:  (i) all material
Zion-Solutions physical work at the Zion Station Site is completed as required
by the Lease Agreement, and (ii) either the Amended NRC Licenses are approved by
the NRC, or if the Parties have agreed upon and arranged for the transfer of
Spent Nuclear Fuel and Greater Than Class C Waste away from the Zion Station
Site, the NRC Licenses are terminated.

 

(87)  “Switchyard” has the meaning set forth in the Lease Agreement.

 

(88)  “Target Completion Date” has the meaning set forth in the Lease Agreement.

 

(89)  “Tax” or “Taxes” means, all taxes, charges, fees, levies, penalties or
other assessments imposed by any federal, state, local, provincial or foreign
taxing authority, including income, gross receipts, excise, real or personal
property, sales, transfer, customs, duties, franchise, payroll, withholding,
social security, receipts, license, stamp, occupation, employment, or other
taxes, including any interest, penalties or additions attributable thereto, and
any payments to any state, local, provincial or foreign taxing authorities in
lieu of any such taxes, charges, fees, levies or assessments.

 

(90)  “Tax Return” means any return, report, information return, declaration,
claim for refund or other document (including any schedule or related or
supporting information) required to be supplied to any Governmental Authority
with respect to Taxes including amendments thereto, including any information
return filed by a tax exempt organization and any return filed by a nuclear
decommissioning trust.

 

(91)  “Third Party Claim” has the meaning set forth in Section 7.2.1.

 

(92)  “Transferable Permits” means those Permits and Environmental Permits that
are transferable to Exelon without application to, a filing with, notice to,
consent or approval of any Governmental Authority.

 

(93)  “Transfer Taxes” means any real property transfer, sales, use, value
added, stamp, documentary, recording, registration, conveyance, stock transfer,
intangible property transfer, personal property transfer, gross receipts,
registration, duty, securities transactions or similar fees or Taxes or
governmental charges (together with any interest or penalty, addition to Tax or
additional amount imposed) as levied by any Governmental Authority in connection
with the transactions contemplated by this Agreement, including, without
limitation, any payments made in lieu of any such Taxes or governmental charges
which become payable in connection with the transactions contemplated by this
Agreement.

 

(94)  “Treasury Regulations” means Treasury Regulations promulgated under the
Code.

 

(95)  “WAC” or “Waste Acceptance Criteria” means all applicable technical
requirements that ensure that all environmental, safety, and operational
standards are met before Low Level Waste is accepted for disposal.

 

(96)  “ZionSolutions” has the meaning set forth in the preamble.

 

12

--------------------------------------------------------------------------------


 

(97)  “ZionSolutions’ Agreements” mean those contracts, agreements, licenses and
leases relating to the ownership, operation and maintenance of the Put Option
Assets, as more particularly described on Schedule 1.1(97), as such schedule is
supplemented and amended in accordance with the provisions of this Agreement.

 

(98)  “ZionSolutions Indemnitee” has the meaning set forth in Section 7.1.1.

 

(99)  “ZionSolutions’ Parent” has the meaning set forth in the preamble.

 

(100)  “Zion Station” means Zion Nuclear Power Station, Units 1 and 2, located
in Zion, Illinois and associated assets, in accordance with NRC Operating
Licenses DPR-39 (Zion 1) and DPR-48 (Zion 2).

 

(101)  “Zion Station Site” means the parcels of land included in the Real
Property. Any reference to the Zion Station Site shall include, by definition,
the surface and subsurface elements, including the soils and groundwater present
at the Zion Station Site and any references to items “at the Zion Station Site”
shall include all items “at, in, on, upon, over, across, under, and within” the
Zion Station Site

 

1.2.                            Certain Interpretive Matters.

 

1.2.1.                  Unless otherwise required by the context in which any
term appears:

 

(1)           Capitalized terms used in this Agreement shall have the meanings
specified in this Article.

 

(2)           The singular shall include the plural, the plural shall include
the singular, and the masculine shall include the feminine and neuter.

 

(3)           Unless otherwise specified herein, references to “Articles”,
“Sections”, “Schedules” or “Attachments” shall be to articles, sections,
schedules or attachments of or to this Agreement, and references to “paragraphs”
or “clauses” shall be to separate paragraphs or clauses of the section or
subsection in which the reference occurs.

 

(4)           The words “herein”, “hereof” and “hereunder” shall refer to this
Agreement as a whole and not to any particular section or subsection of this
Agreement; and the words “include”, “includes” or “including” shall mean
“including, but not limited to.”

 

(5)           The term “day” shall mean a calendar day, commencing at 12:01 a.m.
(Central Time).  The term “week” shall mean any seven consecutive day period
commencing on a Sunday, and the term “month” shall mean a calendar month;
provided, however, that when a period measured in months commences on a date
other than the first day of a month, the period shall run from the date on which
it starts to the corresponding date in the next month and, as appropriate, to
succeeding months thereafter.  Whenever an event is to be performed or a payment
is to be made by a particular date and the date in question falls on a day which
is not a Business Day, the event shall be performed, or the payment shall be
made, on the next succeeding Business Day; provided, however, that all
calculations shall be made regardless of

 

13

--------------------------------------------------------------------------------


 

whether any given day is a Business Day and whether or not any given period ends
on a Business Day.

 

(6)           All references to a particular entity shall include such entity’s
permitted successors and permitted assigns unless otherwise specifically
provided herein.

 

(7)           All references herein to any Law or to any contract or other
agreement shall be to such Law, contract or other agreement as amended,
supplemented or modified from time to time unless otherwise specifically
provided herein.

 

1.2.2.                  The titles of the articles, sections and schedules
herein have been inserted as a matter of convenience of reference only, and
shall not control or affect the meaning or construction of any of the terms or
provisions hereof.

 

1.2.3.                  This Agreement was negotiated and prepared by all
Parties with advice of counsel to the extent deemed necessary by each Party; the
Parties have agreed to the wording of this Agreement; and none of the provisions
hereof shall be construed against one Party on the ground that such Party is the
author of this Agreement or any part hereof.

 

1.2.4.                  The Attachments and Schedules hereto are incorporated in
and are intended to be a part of this Agreement; provided, however, that in the
event of a conflict between the terms of any Attachment and the terms of the
remainder of this Agreement, the terms of the remainder of this Agreement shall
take precedence.

 

2.                                      OPTION.

 

2.1.                            Grant of Option; Exercise of Option

 

Exelon unconditionally and irrevocably grants to ZionSolutions the right and
option to sell to Exelon, and require Exelon to purchase, the Put Option Assets
and to assign to Exelon, and require Exelon to assume, the Put Option
Liabilities, all on the terms and conditions set forth in this Agreement (the
“Put Option”), which shall be exercisable by delivering a written notice to
Exelon substantially in the form of Attachment D-3 hereto (a “Put Option
Exercise Notice”) at any time within thirty (30) days following satisfaction of
End State Conditions.

 

2.2.                            Put Option Assets

 

If the Put Option is duly exercised in accordance with Section 2.1, at the Put
Option Closing Exelon shall, on the terms and subject to the conditions set
forth in this Agreement, purchase for One Dollar ($1) all of the Zion-related
assets in existence as of the date on which the End State Conditions were met
(the “Put Option Assets”), including:

 

2.2.1.                  All assignable right, title and interest of
ZionSolutions in the Amended NRC License;

 

2.2.2.                  All rights of ZionSolutions under the Non-material
Contracts and the ZionSolutions’ Agreements;

 

14

--------------------------------------------------------------------------------


 

2.2.3.                  All Transferable Permits;

 

2.2.4.                  All books, operating records, licensing records, quality
assurance records, purchasing records, and equipment repair, maintenance or
service records relating to the design, construction, licensing, operation or
Decommissioning of the Facilities, operating, safety and maintenance manuals,
inspection reports, environmental assessments, engineering design plans,
documents, blueprints and as built plans, specifications, procedures and other
similar items of ZionSolutions, wherever located, relating to the Facilities and
the other Put Option Assets, whether existing in hard copy or magnetic or
electronic form (subject to the right of Exelon to retain copies of same for its
use) (collectively, the “Business Books and Records”);

 

2.2.5.                  The interest of ZionSolutions, if any, in the name
“Zion” as used as a designation attached to or associated with the Facilities,
or any related or similar trade names, trademarks, service marks, corporate
names or logos, or any part, derivative or combination thereof;

 

2.2.6.                  All Nuclear Insurance Policies with ANI relating to the
Facilities, to the extent transferable;

 

2.2.7.                  Subject to Exelon’s written commitment to satisfy its
indemnification obligations under Section 7.1, the rights of ZionSolutions in
and to any causes of action, claims (including, without limitation, rights under
insurance policies to proceeds, refunds or distributions thereunder paid after
the Put Option Closing Date with respect to periods after the Put Option Closing
Date) and defenses against third parties (including indemnification and
contribution) relating to any Put Option Liabilities;

 

2.2.8.                  The remaining assets, if any, comprising the Buyer QDF
and, the Buyer NDF, including all profits, dividends, income, interest and
earnings accrued thereon, together with all related tax accounting and other
records for such assets, including all decommissioning studies, analyses, cost
estimates and any information relating to the Tax basis of the transferred
assets;

 

2.2.9.                  The ISFSI Island, free and clear of all encumbrances
other than encumbrances arising through Exelon;

 

2.2.10.           Possession of the Spent Nuclear Fuel and Spent Nuclear Fuel
casks at the Zion Station Site;

 

2.2.11.           Possession of the Greater than Class C Waste at the Zion
Station Site;

 

2.2.12.           All assets at the Zion Station Site related to the maintenance
and security of the ISFSI Island and Spent Nuclear Fuel casks, including all
firearms and ammunition and communications equipment used or useful at the Zion
Station Site; and

 

15

--------------------------------------------------------------------------------


 

2.2.13.           All other assets and properties of every kind and description
and wherever located, owned by ZionSolutions and primarily used in or related to
the Put Option Assets.

 

2.3.                            Put Option Liabilities

 

If the Put Option is duly exercised in accordance with Section 2.1, at the Put
Option Closing, Exelon shall assume all liabilities arising under or relating to
the Put Option Assets, other than Excluded Liabilities (the “Put Option
Liabilities”). Notwithstanding anything to the contrary in this Agreement,
nothing in this Agreement shall be construed to impose on Exelon, and Exelon
shall not assume or be obligated to pay, perform or otherwise discharge, the
following Liabilities of ZionSolutions or ZionSolutions’ Parent (the “Excluded
Liabilities”), except to the extent that any such Excluded Liabilities may be
legally satisfied from the remaining assets, if any, contained in the Buyer QDF
and the Buyer NDF transferred to Exelon at the Put Option Closing:

 

2.3.1  All Liabilities that are directly attributable to an act or omission by
ZionSolutions, ZionSolutions’ Parent or their contractors in the performance of
work required to achieve the End State Conditions;

 

2.3.2  All Liabilities for the Decommissioning and achievement of the End-State
Conditions of Zion Station, including any obligations under applicable Law,
other than Decommissioning of the ISFSI Island;

 

2.3.3  All Liabilities arising after the Closing Date and on or before the Put
Option Closing Date with respect to the Buyer QDF and the Buyer NDF, including
Tax liabilities;

 

2.3.4  All Liabilities arising from any actual or claimed refund obligations of
ComEd or Exelon to ComEd ratepayers arising with respect to funds withdrawn from
the Buyer QDF or the Buyer NDF for costs and expenses incurred by or paid to
ZionSolutions or ZionSolutions’ Parent or their Affiliates or contractors
(including refund obligations arising if such costs and expenses are determined
to not have been prudently incurred or otherwise to be inappropriate);

 

2.3.5  All Liabilities arising on or after the Closing Date and before the Put
Option Closing Date with respect to the ownership, possession, use or
maintenance of the Zion Assets or the possession, use or maintenance of the Zion
Station Site, including all Decommissioning activities relating to the Zion
Assets or the Zion Station Site, and all Liabilities arising on or after the
Closing Date and on or before the Put Option Closing Date under the Seller’s
Agreements, the Non-material Contracts, the Real Property Agreements, and the
Transferable Permits in accordance with the terms thereof, including all
Liabilities arising on or after the Closing Date and on or before the Put Option
Closing Date relating to (i) the contracts, licenses, agreements and personal
property leases entered into with respect to the Zion Assets or under Seller’s
Agreements and the Non-material Contracts; and (ii) the contracts, licenses,
agreements and personal property leases entered into with respect to the Zion
Assets after the date hereof consistent with

 

16

--------------------------------------------------------------------------------


 

the terms of this Agreement, to the extent such Liabilities, but for a breach or
default by ZionSolutions or a related waiver or extension, would have been paid,
performed or otherwise discharged on or prior to the Put Option Closing Date or
to the extent the same arise out of any such breach or default or out of any
event which after the giving of notice or the passage of time would constitute a
default by ZionSolutions;

 

2.3.6  All Liabilities for any Taxes that may be imposed by any Governmental
Authority on the ownership, sale, possession, lease, or use of the Zion Assets
beginning on the Closing Date and ending on the Put Option Closing Date or that
relate to or arise from the Zion Assets with respect to taxable periods (or
portions thereof) beginning on or after the Closing Date and ending on or before
the Put Option Closing Date, except as otherwise provided in the Lease
Agreement;

 

2.3.7  Any Liabilities arising under or attributed to performance, or failure of
performance, by ZionSolutions under any of the Seller’s Agreements,
ZionSolutions Agreements, Real Property Agreements, Transferable Permits or
Non-material Contracts on or after the Closing Date and on or before the Put
Option Closing Date;

 

2.3.8  Any Liabilities for any monetary fines or penalties imposed by a
Governmental Authority with respect to the Zion Assets to the extent attributed
to the period on or after the Closing Date and on or before the Put Option
Closing Date;

 

2.3.9  Any Liabilities arising on or after the Closing Date and on or before the
Put Option Closing Date relating to ZionSolutions’ operations on, or usage of,
the Zion Station Site, including Liabilities arising as a result of or in
connection with loss of life, injury to persons or property or damage to natural
resources;

 

2.3.10  Any Liabilities relating to any employee benefit plan as defined in
Section 3(3) of ERISA, or any other plan, program, arrangement or policy
established or maintained in whole or in part by ZionSolutions or by any trade
or business (whether or not incorporated) which is or ever has been under common
control, or which is or ever has been treated as a single employer, with
ZionSolutions under Section 414(b), (c), (m) or (o) of the Code (“ERISA
Affiliate”) or to which ZionSolutions or any ERISA Affiliate contributes or
contributed, including any multiemployer plan contributed to by ZionSolutions,
or any ERISA Affiliate or to which ZionSolutions or any ERISA Affiliate is or
was obligated to contribute (the “Plans”), including any such Liability of
ZionSolutions (i) for the termination or discontinuance of, or ZionSolutions’ or
an ERISA Affiliate’s withdrawal from, any such Plan, (ii) relating to benefits
payable under any Plans, (iii) relating to the PBGC under Title IV of ERISA,
(iv) relating to a multi-employer plan, (v) with respect to noncompliance with
the notice requirements of COBRA, (vi) with respect to any noncompliance with
ERISA or any other applicable Laws, and (vii) with respect to any suit,
proceeding or claim which is brought against ZionSolutions, any Plan or any
fiduciary or former fiduciary of, any of the Plans;

 

2.3.11  Any Liabilities relating to the failure to hire, the employment or
services or termination of employment or services of any individual, including
wages, compensation, benefits, affirmative action, personal injury,
discrimination, harassment,

 

17

--------------------------------------------------------------------------------


 

retaliation, wrongful discharge, unfair labor practices, or constructive
termination of any individual, or any similar or related claim or cause of
action attributable to any actions or inactions on or after the Closing Date and
on or before the Put Option Closing Date with respect to the Zion Assets,
employees of ZionSolutions, independent contractors, applicants, and any other
individuals who are determined by a court or by a Governmental Authority to have
been applicants or employees of ZionSolutions or any Affiliate of ZionSolutions,
or that are filed with or pending before any court, administrative agency or
arbitrator on or after the Closing Date and on or before the Put Option Closing
Date;

 

2.3.12  Any Liabilities of ZionSolutions to the extent arising from the
execution, delivery or performance of this Agreement and the transactions
contemplated hereby;

 

2.3.13  Any Taxes incurred by the Buyer NDF or the Buyer QDF for taxable
periods, or portions thereof, ending on or before the Put Option Closing Date;

 

2.3.14  All Liabilities arising as a result of or in connection with the
disposal, storage or transportation of Nuclear Materials off-site on or after
the Closing Date and on or before the Put Option Closing Date in connection with
the ownership or possession of the Facilities;

 

2.3.15  Any Liability for a Third Party Claim against or relating to
ZionSolutions, the Zion Assets or the Zion Station Site for personal injury,
death or property damage suffered by such third party arising from or relating
to the use, ownership or lease of the Zion Assets or the Zion Station Site on or
after the Closing Date and on or before the Put Option Closing Date;

 

2.3.16   All Liabilities arising under or relating to Nuclear Laws arising out
of the ownership, lease, occupancy, possession, use, or Decommissioning of the
Zion Assets or the lease, occupancy, possession, use, or Decommissioning of the
Zion Station Site on or after the Closing Date and on or before the Put Option
Closing Date, including any and all Liabilities to third parties (including
employees) for personal injury, property damage or tort, or similar causes of
action arising out of the ownership, lease, occupancy, possession, use, or
Decommissioning of the Zion Assets or the lease, occupancy, possession, use, or
Decommissioning of the Zion Station Site on or after the Closing Date and on or
before the Put Option Closing Date, any Liabilities arising out of or resulting
from an “extraordinary nuclear occurrence,” a “nuclear incident” or a
“precautionary evacuation” (as such terms are defined in the Atomic Energy Act)
at the Zion Station Site, or in the course of the transportation of radioactive
materials to or from the Zion Station Site on or after the Closing Date and on
or before the Put Option Closing Date, and any Liability for any deferred
premiums assessed in connection with such an extraordinary nuclear occurrence, a
nuclear incident or precautionary evacuation under any applicable NRC or
industry retrospective rating plan or insurance policy, including any mutual
insurance pools established in compliance with the requirements imposed under
Section 170 of the Atomic Energy Act, 10 C.F.R. Part 140;

 

18

--------------------------------------------------------------------------------


 

2.3.17  All Liabilities related to Spent Nuclear Fuel and the ISFSI Island after
the Closing Date and prior to the earlier of (a) the transfer off-site of the
Spent Nuclear Fuel, and (b) the Put Option Closing Date;

 

2.3.18  Any Liabilities resulting from knowing and intentional illegal acts or
willful misconduct of ZionSolutions or ZionSolutions’ Parent or their respective
employees, agents or contractors; and

 

2.3.19  All liabilities for insurance premiums, including any retrospective
premium adjustments, accrued, assessed or attributable to the period on or after
the Closing Date and on or before the Put Option Closing Date for insurance
maintained by ZionSolutions, or maintained by Exelon on behalf of ZionSolutions
under the terms of Section 10.3 of the Lease Agreement.

 

2.4.                            End State Conditions for Exercise of Put Option

 

2.4.1.                  The Put Option may only be exercised upon the
achievement of all of the following conditions (the “End State Conditions”):

 

2.4.1.1           ZionSolutions shall have been reimbursed from the Buyer QDF,
Buyer NDF and Buyer Backup NDT (to the extent that funds in the Buyer QDF, Buyer
NDF and Buyer Backup NDT are available) for all of its costs and expenses for
Decommissioning the Zion Station Site;

 

2.4.1.2           ZionSolutions shall have complied in all material respects
with its obligations under the Lease Agreement;

 

2.4.1.3           The NRC shall have approved the Amended NRC Licenses, which
shall only cover the ISFSI Island, or, if the Spent Nuclear Fuel and Greater
Than Class C Waste have been transported off the Zion Station Site, the NRC
shall have approved the termination of the NRC Licenses; and

 

2.4.1.4           The NRC shall have Released for Unrestricted Use the Zion
Station Site (other than the ISFSI Island if the Spent Nuclear Fuel and Greater
Than Class C Waste has not been transported off the Zion Station Site).

 

3.                                      THE PUT OPTION CLOSING

 

3.1.                            Put Option Closing.

 

Upon the terms and subject to the satisfaction of the conditions contained in
Article 2 and Article 6 of this Agreement, the sale, assignment, conveyance,
transfer and delivery of the Put Option Assets to Exelon, the payment of the
Purchase Price by Exelon, and the consummation of the other respective
obligations of the Parties contemplated by this Agreement shall take place at a
Put Option closing (the “Put Option Closing”), to be held at a mutually
agreeable location at 10:00 a.m. local time, or another mutually acceptable
time, on the date that

 

19

--------------------------------------------------------------------------------

 

is five (5) Business Days following the date on which Exelon receives the Put
Option Exercise Notice or, if later, five (5) Business Days following the date
on which the last of the conditions precedent to Put Option Closing set forth in
Article 6 have been either satisfied or waived by the Party for whose benefit
such conditions precedent exist (except with respect to those conditions which
by their terms are to be satisfied at Put Option Closing).  The date of Put
Option Closing is herein called the “Put Option Closing Date.”  The Put Option
Closing shall be effective for all purposes as of 12:01 a.m. on the Put Option
Closing Date.

 

3.2.                            Payment of Purchase Price.

 

Upon the terms and subject to the satisfaction of the conditions contained in
this Agreement, in consideration of the aforesaid sale, assignment, conveyance,
transfer and delivery of the Put Option Assets, Exelon will pay or cause to be
paid to ZionSolutions, at the Put Option Closing in consideration of the Put
Option Assets the sum of One Dollar ($1) plus the assumption of the Put Option
Liabilities (the “Purchase Price”).

 

3.3.                            Prorations.

 

3.3.1.                  ZionSolutions and Exelon agree that all of the items
that relate to a period of time before and after the Put Option Closing Date and
are normally prorated, including those listed below (but not including Income
Taxes and Transfer Taxes), relating to the ownership, use or possession of the
Put Option Assets shall be prorated as of the Put Option Closing Date, with
ZionSolutions and the Buyer QDF liable to the extent such items relate to any
time period on or after the Closing Date and on or before the Put Option Closing
Date, and Exelon liable to the extent such items relate to periods before the
Closing Date and after the Put Option Closing Date (measured in the same units
used to compute the item in question, otherwise measured by calendar days):

 

3.3.1.1           Taxes, assessments and other charges, if any, relating to the
ownership, use or possession of the Put Option Assets, except as otherwise
provided in the Lease Agreement;

 

3.3.1.2           Any prepaid expenses (excluding security deposits) relating to
the Put Option Assets;

 

3.3.1.3           Rent, Taxes and all other items payable under any of the
ZionSolutions Agreements or the Non-material Contracts;

 

3.3.1.4           Any permit, license, registration, compliance assurance fees
or other fees with respect to any Transferable Permit;

 

3.3.1.5           Sewer rents and charges for water, telephone, electricity and
other utilities;

 

3.3.1.6           Fees or charges (other than Taxes) imposed by any Governmental
Authority; and

 

20

--------------------------------------------------------------------------------


 

3.3.1.7           Insurance premiums with respect to the Nuclear Insurance
Policies with ANI.

 

3.3.2.                  Notwithstanding any other provision of this Agreement,
interest or penalties related to a Tax allocated pursuant to this Section 3.3
shall be allocated: (i) to ZionSolutions or the Buyer QDF, as the case may be
(whether such Taxes accrue or are imposed or assessed on, before or after the
Put Option Closing Date) to the extent they result from a failure by
ZionSolutions or the Buyer QDF, as the case may be, to pay a Tax or failure by
ZionSolutions or the Buyer QDF, as the case may be, to file a Tax Return, in
each case, that was due before the Put Option Closing Date; and (ii) to Exelon
(whether such interest and penalties accrue or are imposed or assessed on,
before or after the Put Option Closing Date) to the extent they result from a
failure by Exelon to pay a Tax or failure by Exelon to file a Tax Return, in
each case that was due on or after the Put Option Closing Date.

 

3.3.3.                  In connection with the prorations referred to in
Section 3.3.1, in the event that actual figures are not available at the Put
Option Closing Date, the prorations shall be based upon the actual Taxes or
other amounts accrued through the Put Option Closing Date or paid for the most
recent year (or other appropriate period) for which actual Taxes or other
amounts paid are available.  Such prorated Taxes or other amounts shall be
re-prorated and paid to the appropriate Party within sixty (60) days after the
date that the previously unavailable actual figures become available. 
Prorations measured by calendar days shall be based on the number of days in a
year or other appropriate period: (i) before the Put Option Closing Date; and
(ii) including and after the Put Option Closing Date.  Exelon and ZionSolutions
agree to furnish each other with such documents and other records as may be
reasonably requested in order to confirm all adjustment and proration
calculations made pursuant to this Section 3.3.

 

3.3.4.                  To the extent that the proration of a Tax under this
Section 3.3 allocates such Tax to a period (or portion thereof) ending before
the Put Option Closing Date, such tax shall constitute an Excluded Liability. 
To the extent that the proration of a Tax under this Section 3.3 allocates such
Tax to a period (or portion thereof) ending on or after the Put Option Closing
Date, such Tax shall constitute a Put Option Liability.

 

3.4.                            Deliveries by ZionSolutions.

 

At the Put Option Closing, ZionSolutions will deliver, or cause to be delivered,
the following to Exelon:

 

3.4.1.                  The Put Option Assets;

 

3.4.2.                  Copies of any and all governmental and other third party
consents, waivers or approvals obtained by ZionSolutions with respect to the
transfer of the Put Option Assets, or the consummation of the transactions
contemplated by this Agreement;

 

21

--------------------------------------------------------------------------------


 

3.4.3.                  To the extent available, originals of the ZionSolutions’
Agreements, Non-material Contracts, and Transferable Permits and, if not
available, true and correct copies thereof, in all cases together with notices
to and, if required by the terms thereof and subject to the terms of this
Agreement, consents by other Persons which are parties to the ZionSolutions’
Agreements, Non-material Contracts, and Transferable Permits;

 

3.4.4.                  The Put Option Bill of Sale and all such other
instruments of assignment, transfer or conveyance as shall, in the reasonable
opinion of Exelon and its counsel, be necessary or desirable to transfer the Put
Option Assets in accordance with this Agreement and where necessary or desirable
in recordable form; and

 

3.4.5.                  Such other agreements, consents, documents, instruments
and writings as are required to be delivered by ZionSolutions at or prior to the
Put Option Closing Date pursuant to this Agreement or otherwise reasonably
required in connection herewith.

 

3.5.                            Deliveries by Exelon.

 

At the Put Option Closing, Exelon will deliver, or cause to be delivered, the
following to ZionSolutions:

 

3.5.1.                  The Purchase Price;

 

3.5.2.                  The Put Option Assignment and Assumption Agreement and
all such other instruments of assumption as shall, in the reasonable opinion of
ZionSolutions and its counsel, be necessary for Exelon to assume the Put Option
Liabilities in accordance with this Agreement; and

 

3.5.3.                  Copies of any and all governmental and other third party
consents, waivers or approvals obtained by Exelon with respect to the transfer
of the Put Option Assets, or the consummation of the transactions contemplated
by this Agreement.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF
ZIONSOLUTIONS

 

4.1.                            Title to Put Option Assets

 

ZionSolutions represents and warrants to Exelon that at the Put Option Closing
Date, ZionSolutions will hold an undivided interest in the Put Option Assets
free and clear of all Encumbrances, except Permitted Encumbrances.

 

4.2                               Buyer QDF

 

With respect to all periods prior to the Put Option Closing Date: (i) the Buyer
QDF is a trust, validly existing under the laws of the State of Illinois with
all requisite authority to conduct its affairs as it now does; (ii) the Buyer
QDF satisfies all requirements necessary for such fund to be treated as a
nuclear decommissioning fund as defined in Treas. Reg. Section 1.468A-1(b)(3);
(iii) the Buyer QDF is in compliance in all material respects with all
applicable

 

22

--------------------------------------------------------------------------------


 

Laws of the NRC and any other Governmental Authority and has not engaged in any
acts of “self-dealing” as defined in Treas. Reg. § 1.468A-5(b)(2); and (iv) no
“excess contribution,” as defined in Treas. Reg. § 1.468A-5(c)(2)(ii), has been
made to the QDF which has not been withdrawn within the period provided under
Treas. Reg. § 1.468A-5(c)(2)(i). Subject only to the Required Regulatory
Approvals, ZionSolutions and the Trustee of the Buyer QDF have, or as of the Put
Option Closing will have, all requisite authority to cause the assets of the
Buyer QDF to be transferred to the Trustee of a QDF or NDF established by
Exelon.

 

5.                                      COVENANTS OF THE PARTIES

 

5.1.                            Conduct of ZionSolutions.

 

During the period from the Closing Date to the Put Option Closing Date,
ZionSolutions shall:

 

5.1.1.                  maintain the Buyer QDF to be in compliance with the
requirements of Section 468A of the Code and the Treasury Regulations; and

 

5.1.2.                  at its own cost and in compliance with all applicable
law and regulations and pursuant to the terms, plans and specifications
established in the Lease Agreement (assuming the Spent Nuclear Fuel and Greater
Than Class C Waste have not been transported off the Zion Station Site),
(i) build the ISFSI Island; (ii) move the Spent Nuclear Fuel to the ISFSI
Island; (iii) store the Greater Than Class C Waste in the ISFSI Island; and
(iv) maintain the ISFSI Island until the earlier of the Put Option Closing or
the time when the Spent Nuclear Fuel and the Greater Than Class C Waste is
transferred away from the Zion Station Site.

 

During the period from the Closing Date to the Put Option Closing Date,
ZionSolutions shall not:

 

5.1.3.                  amend the PSDAR for the Zion Station, beyond such
amendment as is required in connection with the transfer of the NRC Licenses at
the Closing Date without Exelon’s consent, which shall not be unreasonably
withheld, in any manner that would reasonably be expected to result in the
achievement of Substantial Completion to occur after the Target Completion Date;

 

5.1.4.                  sell, lease, pledge, mortgage, encumber, restrict,
dispose of, grant any right with respect to the Put Option Assets; provided,
however, the foregoing shall not be construed to restrict in any way
ZionSolutions’ ability to perform the Decommissioning work required by the Lease
Agreement or withdraw Buyer NDF, Buyer QDF, or Backup NDT funds for
reimbursement of costs and expenses of Decommissioning;

 

5.1.5.                  materially amend, extend or voluntarily terminate prior
to the expiration date thereof any of the Seller Agreements, ZionSolutions’
Agreements or any material Permit or Environmental Permit or waive any default
by, or release, settle or compromise any claim against, any other party thereto,
other than: (i) in the

 

23

--------------------------------------------------------------------------------


 

ordinary course of business, to the extent consistent with Good Utility
Practices; or (ii) with cause, to the extent consistent with Good Utility
Practices;

 

5.1.6.                  amend in any material respect or cancel any property,
liability or casualty insurance policies related thereto, or fail to use
Commercially Reasonable Efforts to maintain with financially responsible
insurance companies insurance in such amounts and against such risks and losses
as are customary for such assets and businesses; provided, however, that
ZionSolutions shall maintain the insurance required by the Lease Agreement
during the Lease Term;

 

5.1.7.                  move to the Zion Station Site any Nuclear Materials or
Hazardous Materials;

 

5.1.8.                  settle any claim or litigation that results in any
material obligation imposed on the Put Option Assets that could reasonably be
likely to continue past the Put Option Closing Date;

 

5.1.9.                  enter into any individual requirements contract for
goods or any commitment or contract for non-employment related services that
will be delivered or provided after the Put Option Closing Date or such other
date as the Parties mutually agree to be the date on which the Put Option
Closing is expected to occur, unless such commitment or contract is terminable
by ZionSolutions (or after the Put Option Closing Date by Exelon) upon not more
than thirty (30) days notice without penalty or cancellation charge;

 

5.1.10.           except as required by any Law or accounting principles
generally accepted in the United States, change, in any material respect, its
Tax practice or policy (including making new Tax elections or changing Tax
elections and settling Tax controversies not in the ordinary course of business)
to the extent such change or settlement would be binding on Exelon; or

 

5.1.11.           agree to enter into any of the transactions set forth in the
foregoing Sections 5.1.3 through 5.1.10.

 

5.2.                            Conduct of Exelon.

 

During the period from the Closing Date to the Put Option Closing Date Exelon,
upon thirty (30) days notice by ZionSolutions of its anticipated schedule for
achieving the End State Conditions (which schedule shall provide that achieving
the End State Conditions shall occur within nine (9) months after the date of
such notice, subject to receiving all Required Regulatory Approvals) and its
intent to exercise the Put Option, shall cooperate in good faith with
ZionSolutions, in obtaining the Required Regulatory Approvals for the Put Option
Closing, including (assuming the Spent Nuclear Fuel and Greater Than Class C
Waste have not been transported off the Zion Station Site) applying for NRC
approval of the transfer of control of the Amended NRC Licenses back to Exelon.

 

24

--------------------------------------------------------------------------------


 

5.3.                            Conduct of Parties.

 

During the period from the Closing Date to the Put Option Closing Date the
Parties shall:

 

5.3.1.                  Cooperate and use diligent efforts to receive all
Required Regulatory Approvals;

 

5.3.2.                  Promptly prepare and file all applications to secure the
transfers, reissuance or procurement of all Permits and cooperate to obtain
approval of same;

 

5.3.3.                  Advise each other of changes, events or conditions that
would constitute a breach of any representation, warranty or covenant; and

 

5.3.4.                  Maintain their existing arrangements with respect to
confidentiality of information relating to this transaction.

 

5.4.                            Expenses.

 

5.4.1.                  Except to the extent specifically provided herein,
whether or not the transactions contemplated hereby are consummated, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including the cost of legal, technical and financial
consultants and the cost of filing for and prosecuting applications for the
Required Regulatory Approvals, shall be borne by the Party incurring such costs
and expenses.

 

5.4.2.                  Exelon shall be responsible for all third party vendor
costs and expenses incurred and relating to work performed with respect to the
Put Option Assets at the request of Exelon after the date hereof, other than
work required by the Lease Agreement.

 

5.5.                            Public Statements.

 

The Parties shall not issue any press release or other public disclosure with
respect to this Agreement or the transactions contemplated hereby without first
affording the non-disclosing Party the opportunity to review and comment on such
press release or public disclosure, except as may be required by applicable Law
or stock exchange rules. The Parties shall reasonably cooperate in matters
relating to the content and timing of public announcements and other public
disclosures (other than required filings and other required public statements or
testimony before regulatory authorities) relating to this Agreement or the
transactions contemplated hereby.

 

5.6.                            Tax Matters.

 

5.6.1.                  All Transfer Taxes incurred in connection with this
Agreement and the transactions contemplated hereby shall be shared equally by
Exelon and ZionSolutions.  Exelon and ZionSolutions will file, to the extent
required by applicable Law, all necessary Tax Returns and other documentation
with respect to all such Transfer Taxes, and, if required by applicable Law,
will each join in the execution of any such Tax Returns or other documentation. 
To the extent Exelon and ZionSolutions cannot agree with respect to any item to
be included on

 

25

--------------------------------------------------------------------------------


 

such Tax Return, such dispute shall be resolved in the manner provided for in
Section 5.6.4.  Prior to the Put Option Closing Date, Exelon will provide to
ZionSolutions, to the extent possible, an appropriate exemption certificate in
connection with this Agreement and the transactions contemplated hereby, due
from each applicable taxing authority, and the Parties shall comply with all
requirements and use Commercially Reasonable Efforts to secure applicable sales
tax exemptions for the transactions contemplated by this Agreement.

 

5.6.2.                  With respect to Taxes to be prorated in accordance with
Section 3.3, Exelon shall prepare and timely file all Tax Returns required to be
filed after the Put Option Closing with respect to the Put Option Assets, if
any, and shall duly and timely pay all such Taxes shown to be due on such Tax
Returns.  Exelon’s preparation of any such Tax Returns shall be subject to
ZionSolutions’ approval to the extent that such Returns relate to any period,
allocation or other amount for which ZionSolutions is responsible.  Exelon shall
make such Tax Returns and all schedules and working papers supporting such Tax
Returns available for ZionSolutions’ review and approval no later than thirty
(30) Business Days prior to the due date for filing such Tax Return. 
ZionSolutions shall respond no later than ten (10) Business Days prior to the
due date for filing such Tax Return.  Subject to Section 5.6.4, not less than
five (5) Business Days prior to the due date of any such Tax Return,
ZionSolutions shall pay to Exelon its proportionate share of the amount shown as
due on such Tax Return as determined in accordance with Section 3.3.  In the
event Exelon and ZionSolutions cannot agree as to the preparation or the
reporting of any material item on a Tax Return to be filed by Exelon, the
dispute shall be settled in the manner provided by Section 5.6.4 and the cost of
such Independent Accounting Firm shall be borne equally by the Parties;
provided, however, that if the Independent Accounting Firm has not made a
determination as of the date that such Tax Return is required to be filed, such
Tax Return shall be filed in a manner consistent with ZionSolutions’ position;
provided, further, that with respect to any such Tax Return that is filed prior
to a determination by the Independent Accounting Firm, ZionSolutions and Exelon
shall take all commercially reasonable steps to amend such Tax Return, if
necessary, to reflect any material determination made by the Independent
Accounting Firm.

 

5.6.3.                  Each of the Parties shall provide the other with such
assistance as may reasonably be requested by the other Party in connection with
the preparation of any Tax Return, any audit or other examination by any taxing
authority, or any judicial or administrative proceedings relating to Liability
for Taxes or effectuating the terms of this Agreement, and each will retain and
provide the requesting Party with any records or information which may be
relevant to such return, audit or examination, proceedings or determination. 
Any information obtained pursuant to this Section or pursuant to any other
Section hereof providing for the sharing of information or review of any Tax
Return or other schedule relating to Taxes shall be kept confidential by the
Parties, except to the extent such information is required to be disclosed by
Law.

 

26

--------------------------------------------------------------------------------


 

5.6.4.                  In the event that a dispute arises between ZionSolutions
and Exelon as to the preparation or the reporting of any material item on a Tax
Return to be filed by Exelon or the allocation of such Taxes between
ZionSolutions and Exelon, the Parties shall attempt in good faith to resolve
such dispute, and any agreed amount shall be paid to the appropriate Party
within ten (10) Business Days after the date on which the Parties reach
agreement.  If a dispute is not resolved within thirty (30) days after a Party
having provided the other Party written notice of a dispute, the Parties shall
submit the dispute for determination and resolution to Deloitte & Touche LLP or
such other mutually agreeable firm of CPAs (which is not Exelon’s,
ZionSolutions’ or ZionSolutions’ Parent’s independent accountants) of recognized
national standing (the “Independent Accounting Firm”), which shall be instructed
to determine and report to the Parties in writing, within thirty (30) days after
such submission, upon such disputed amount, and such written report shall be
final, conclusive and binding on the Parties.  The Independent Accounting Firm
shall act as an expert and not as an arbitrator and shall make findings only
with respect to the remaining disputes so submitted to it (and not by
independent review).  Notwithstanding anything in this Agreement to the
contrary, the fees and expenses of the Independent Accounting Firm in resolving
the dispute shall be borne equally by Exelon and ZionSolutions.  Any payment
required to be made as a result of the resolution of the dispute by the
Independent Accounting Firm shall be made within ten (10) days after such
resolution, together with any interest determined by the Independent Accounting
Firm to be appropriate.  Submission of a dispute to the Independent Accounting
Firm shall not relieve any Party from any obligation under this Agreement to
timely file a Tax Return or pay a Tax.

 

5.7                               Decommissioning Funds.

 

5.7.1                     For all periods prior to the Put Option Closing Date,
ZionSolutions will maintain the Buyer QDF in accordance with NRC requirements
and in compliance with the requirements of Section 468A of the Code and the
Treasury Regulations.  On the Put Option Closing Date or as promptly as
reasonably possible thereafter, ZionSolutions shall cause to be transferred to
either a QDF or NDF established by Exelon, as directed by Exelon, all of the
assets of the Buyer QDF.  In the event that any funds remain in the Buyer NDF,
such funds shall be transferred to an NDF established by Exelon.

 

5.7.2                     Exelon shall take all steps necessary to satisfy any
requirements imposed by the NRC regarding the Decommissioning funds, in a manner
sufficient to obtain NRC approval of the transfer of the Amended NRC Licenses
from ZionSolutions to Exelon.

 

5.7.3                     The Parties shall not take any actions that would
cause the actual Tax consequences of the transactions contemplated by this
Agreement to differ from

27

--------------------------------------------------------------------------------


 

or be inconsistent with the private letter rulings set forth in the Required
Regulatory Approvals.

 

5.7.4                     ZionSolutions shall cause the Trustee of the Buyer QDF
to file the Tax Returns for the Buyer QDF for any periods ending on or before
the Put Option Closing Date.  Prior to the Put Option Closing Date,
ZionSolutions shall cause the Trustee of the Buyer QDF to pay estimated Income
Taxes for the taxable period that end on the Put Option Closing Date in an
amount equal to the estimated Income Tax Liability of the Buyer QDF for the
taxable period that ends on the Put Option Closing Date.  To the extent the
amount of estimated Income Taxes paid pursuant to this Section 5.7.4 is less
than the Income Tax Liability of the Buyer QDF for the taxable period that ends
on the Put Option Closing Date, any such deficiency will be paid by the Buyer
QDF to the extent the Buyer QDF holds sufficient assets or by ZionSolutions if
the Buyer QDF holds insufficient assets.  To the extent the amount of estimated
Income Taxes is greater than the Income Tax Liability of the Buyer QDF for the
taxable period that ends on the Put Option Closing Date, any refund of such
overpayment will be transferred by ZionSolutions or the Buyer QDF to a QDF
established by Exelon and treated as additional Buyer QDF decommissioning funds
transferred to Exelon or treated as additional Buyer NDF decommissioning funds
transferred to Exelon, as the facts may support, on the Put Option Closing Date.

 

5.7.5                     ZionSolutions shall cause the Trustee of the Buyer QDF
and the Buyer NDF to pay final expenses for trustee and investment management
fees and other administrative expenses of the Buyer QDF and Buyer NDF relating
to transactions on or prior to the Put Option Closing Date to the extent
practicable before the Put Option Closing Date.  ZionSolutions shall cause the
Trustee of the Buyer QDF and the Buyer NDF to notify Exelon in writing of any
such Buyer QDF and Buyer NDF expenses due on or after the Put Option Closing
Date.  Exelon shall direct the trustee of a QDF or NDF established by Exelon to
pay the Taxes and expenses identified in the preceding sentence to the extent
not paid before the Put Option Closing Date.  Exelon shall ensure that the
Exelon Decommissioning Trust Agreement allows for the payment of such expenses.

 

6.                                      CONDITIONS

 

6.1.                            Conditions to Obligations of ZionSolutions.

 

The obligations of ZionSolutions to sell the Put Option Assets and to consummate
the other transactions contemplated by this Agreement shall be subject to the
fulfillment at or prior to the Put Option Closing Date (or the waiver by
ZionSolutions) of the following conditions:

 

6.1.1.                  No preliminary or permanent injunction or other order or
decree by any Governmental Authority which restrains or prevents the
consummation of the transactions contemplated hereby shall have been issued and
remain in effect and

 

28

--------------------------------------------------------------------------------


 

no statute, rule or regulation shall have been enacted by any Governmental
Authority which prohibits the consummation of the transactions contemplated
hereby;

 

6.1.2.                  All Required Regulatory Approvals shall have been
received, in form and substance reasonably satisfactory to ZionSolutions and
such approvals shall be in full force and effect and either (i) shall be final
and non-appealable or (ii) if not final and non-appealable, shall not be subject
to the possibility of appeal, review or reconsideration which, in the reasonable
opinion of ZionSolutions is likely to be successful and, if successful, would
have a Material Adverse Effect; and

 

6.1.3.                  Exelon shall have delivered, or caused to be delivered,
to ZionSolutions at the Put Option Closing, Exelon’s Put Option Closing
deliveries described in Section 3.5.

 

6.2.                            Conditions to Obligations of Exelon.

 

The obligation of Exelon to purchase the Put Option Assets and to consummate the
other transactions contemplated by this Agreement shall be subject to the
fulfillment at or prior to the Put Option Closing Date (or the waiver by Exelon)
of the following conditions:

 

6.2.1.                  ZionSolutions shall have performed all obligations under
the Lease Agreement, End State Conditions shall have been achieved, and Exelon
shall have received the Put Option Exercise Notice;

 

6.2.2.                  No preliminary or permanent injunction or other order or
decree by any Governmental Authority which restrains or prevents the
consummation of the transactions contemplated hereby shall have been issued and
remain in effect and no statute, rule or regulation shall have been enacted by
any Governmental Authority which prohibits the consummation of the transactions
contemplated hereby;

 

6.2.3.                  All Required Regulatory Approvals shall have been
received, in form and substance reasonably satisfactory to Exelon and such
approvals shall be in full force and effect and either (i) shall be final and
non-appealable; or (ii) if not final and non-appealable, shall not be subject to
the possibility of appeal, review or reconsideration which, in the reasonable
opinion of Exelon is likely to be successful and, if successful, would have a
Material Adverse Effect;

 

6.2.4.                  ZionSolutions shall have performed and complied in all
material respects with the covenants and agreements contained in this Agreement
which are required to be performed and complied with by ZionSolutions on or
prior to the Put Option Closing Date;

 

6.2.5.                  The representations and warranties of ZionSolutions set
forth in this Agreement shall be true and correct in all material respects as of
the Put Option Closing Date, in each case as though made at and as of the Put
Option Closing Date;

 

29

--------------------------------------------------------------------------------

 

6.2.6.                  Exelon shall have received a certificate from an
authorized officer of ZionSolutions, dated the Put Option Closing Date, to the
effect that, to such officer’s Knowledge, the conditions set forth in Sections
6.2.1, 6.2.4 and 6.2.5 have been satisfied by ZionSolutions;

 

6.2.7.                  ZionSolutions shall have delivered, or caused to be
delivered, to Exelon at the Put Option Closing, ZionSolutions’ Put Option
Closing deliveries described in Section 3.4.

 

6.2.8.                  Exelon shall have received an unaudited statement of
assets and accrued liabilities for the Buyer QDF and the Buyer NDF as of the
last Business Day before Put Option Closing; and

 

6.2.9.                  ZionSolutions shall have taken all steps required to
complete the transfer of assets from the Buyer NDF and Buyer QDF to a QDF or NDF
established by Exelon, as required by Section 5.7, effective as of the Put
Option Closing.

 

7.                                      INDEMNIFICATION

 

7.1.                            Indemnification.

 

7.1.1.                  Following the Put Option Closing, Exelon shall
indemnify, defend and hold harmless ZionSolutions, its officers, directors,
employees, Affiliates, shareholders and agents (each, a “ZionSolutions
Indemnitee”) from and against any and all claims, demands, suits, losses,
liabilities, damages, obligations, payments, costs and expenses (including,
without limitation, the costs and expenses of any and all actions, suits,
proceedings, assessments, judgments, settlements and compromises relating
thereto and reasonable attorneys’ fees and reasonable disbursements in
connection therewith) (each, an “Indemnifiable Loss”), asserted against or
suffered by any ZionSolutions Indemnitee relating to, resulting from or arising
out of: (i) any breach by Exelon of the covenants contained in this Agreement;
(ii) the Put Option Liabilities; or (iii) any Third Party Claims against a
ZionSolutions Indemnitee arising out of or in connection with Exelon’s ownership
of the Put Option Assets or the Facilities following the Put Option Closing Date
including contractors’ mechanics’, materialmen’s and similar liens and claims
arising after the Put Option Closing Date out of the performance of services or
the furnishing of materials relating to the Zion Station Site.

 

7.1.2.                  In the event the End State Conditions cannot be
satisfied or the Put Option Closing cannot occur because either: (i) there is an
injunction, order or decree against Exelon restraining consummation of the
transactions contemplated by this Agreement; or (ii) the NRC has not approved
the Amended NRC License and transfer to Exelon because of an issue related
solely to Exelon’s ability to qualify for the Amended NRC License, then Exelon
shall indemnify and hold harmless the ZionSolutions Indemnitees for any costs or
liabilities incurred by the ZionSolutions Indemnitees, to the extent not
reimbursed by the Buyer QDF, the Buyer NDF or the Buyer Backup NDT, relating
directly or indirectly to the

 

30

--------------------------------------------------------------------------------


 

possession and maintenance of the Zion Station Site, including the ISFSI Island,
the Spent Nuclear Fuel and the Greater Than Class C Waste, excluding punitive,
consequential or special damages (also, an “Indemnifiable Loss”).

 

7.1.3.                  Following the Put Option Closing, ZionSolutions shall
indemnify, defend and hold harmless Exelon, its officers, directors, members,
employees, shareholders, Affiliates and agents (each, an “Exelon Indemnitee”)
from and against any and all Indemnifiable Losses asserted against or suffered
by any Exelon Indemnitee relating to, resulting from or arising out of: (i) any
breach by ZionSolutions of any of the representations and warranties of
ZionSolutions contained in this Agreement, but only to the extent that such
Indemnifiable Losses exceed One Million Dollars ($1,000,000) individually or Ten
Million Dollars ($10,000,000) in the aggregate; (ii) any breach by ZionSolutions
of any of the covenants of ZionSolutions contained in this Agreement; and
(iii) any Third Party Claims against an Exelon Indemnitee arising out of or in
connection with ZionSolutions’ ownership or operation of the Put Option Assets
on or prior to the Put Option Closing Date (other than any Third Party Claims
that are Put Option Liabilities) including contractors’ mechanics’,
materialmen’s and similar liens and claims arising before the Put Option Closing
Date out of the performance of services or the furnishing of materials relating
to the Zion Station Site.

 

7.1.4.                  Except to the extent otherwise provided in
Section 5.6.4, the rights and remedies of Exelon and ZionSolutions under this
Article 7 are exclusive and in lieu of any and all other rights and remedies
which Exelon and ZionSolutions may have under this Agreement or otherwise for
monetary relief, with respect to: (i) any breach of or failure to perform any
covenant, or agreement set forth in this Agreement after the occurrence of the
Put Option Closing; or (ii) the Put Option Liabilities or the Excluded
Liabilities, as the case may be.  The indemnification obligations of the Parties
set forth in this Article 7 apply only to matters arising out of this
Agreement.  The maximum aggregate exposure for Indemnifiable Losses by
ZionSolutions under clause (i) of Section 7.1.3 shall be Twenty-five Million
Dollars ($25,000,000); provided, however, that any intentional misrepresentation
or fraudulent breach of any representation or warranty of ZionSolutions
contained in this Agreement shall not be subject to the foregoing cap on
indemnity (it being understood that the Party seeking indemnity in excess of
such cap shall bear the burden of proof of establishing the existence of the
intentional misrepresentation or fraudulent breach).

 

7.1.5.                  Notwithstanding anything to the contrary herein, no
Party (including an Indemnitee) shall be entitled to recover from any other
Party (including an Indemnifying Party) for any liabilities, damages,
obligations, payments, losses, costs or expenses under this Agreement any amount
in excess of the actual compensatory damages, court costs and reasonable
attorney’s and other advisor fees suffered by such Party.  ZionSolutions and
Exelon waive any right to recover punitive, incidental, special, exemplary and
consequential damages arising in connection with or with respect to this
Agreement including, but not limited to, losses or damages caused by reason of
plant shutdowns or service interruptions,

 

31

--------------------------------------------------------------------------------


 

loss of use, profits or revenue, inventory or use charges, cost of purchased or
replacement power, interest charges or cost of capital, except to the extent any
such punitive, incidental, special, exemplary or consequential damages are paid
or payable to a Person not a Party or any Affiliate of a Party by reason of a
Third Party Claim.

 

7.2.                            Defense of Claims.

 

7.2.1.                  If any Indemnitee receives notice of the assertion of
any claim or of the commencement of any claim, action, or proceeding made or
brought by any Person who is not a Party or any Affiliate of a Party (a “Third
Party Claim”), with respect to which indemnification is to be sought from an
Indemnifying Party, the Indemnitee shall give such Indemnifying Party reasonably
prompt written notice thereof, but in any event such notice shall not be given
later than twenty (20) calendar days after the Indemnitee’s receipt of notice of
such Third Party Claim except at otherwise provided by Section 7.2.6.  Such
notice shall describe the nature of the Third Party Claim in reasonable detail
and shall indicate the estimated amount, if practicable, of the Indemnifiable
Loss that has been or may be sustained by the Indemnitee.  The Indemnifying
Party will have the right to participate in or, by giving written notice to the
Indemnitee, to elect to assume the defense of any Third Party Claim at such
Indemnifying Party’s expense and by such Indemnifying Party’s own counsel;
provided, however, that the counsel for the Indemnifying Party who shall conduct
the defense of such Third Party Claim shall be reasonably satisfactory to the
Indemnitee.  The Indemnitee shall cooperate in good faith in such defense at
such Indemnitee’s own expense.  If an Indemnifying Party elects not to assume
the defense of any Third Party Claim, the Indemnitee may compromise or settle
such Third Party Claim over the objection of the Indemnifying Party, which
settlement or compromise shall conclusively establish the Indemnifying Party’s
Liability pursuant to this Agreement; provided, however, that the Indemnitee
provides written notice to the Indemnifying Party of its intent to settle and
such notice reasonably describes the terms of such settlement at least ten
(10) Business Days prior to entering into any settlement.

 

7.2.2.                  If, within twenty (20) days after an Indemnitee provides
written notice to the Indemnifying Party of any Third Party Claim, the
Indemnitee receives written notice from the Indemnifying Party that such
Indemnifying Party has elected to assume the defense of such Third Party Claim
as provided in Section 7.2.1, the Indemnifying Party will not be liable for any
legal expenses subsequently incurred by the Indemnitee in connection with the
defense thereof; provided, however, that if the Indemnifying Party shall fail to
take reasonable steps necessary to defend diligently such Third Party Claim
within twenty (20) days after receiving notice from the Indemnitee that the
Indemnitee believes the Indemnifying Party has failed to take such steps, the
Indemnitee may assume its own defense and the Indemnifying Party shall be liable
for all reasonable expenses thereof.

 

32

--------------------------------------------------------------------------------


 

7.2.3.                  Without the prior written consent of the Indemnitee,
which consent shall not be unreasonably withheld or delayed, the Indemnifying
Party shall not enter into any settlement of any Third Party Claim which would
lead to Liability or create any financial or other obligation on the part of the
Indemnitee for which the Indemnitee is not entitled to indemnification
hereunder.  If a firm offer is made to settle a Third Party Claim without
leading to Liability or the creation of a financial or other obligation on the
part of the Indemnitee for which the Indemnitee is not entitled to
indemnification hereunder and the Indemnifying Party desires to accept and agree
to such offer, the Indemnifying Party shall give written notice to the
Indemnitee to that effect.  If the Indemnitee fails to consent to such firm
offer within twenty (20) days after its receipt of such notice, the Indemnifying
Party shall be relieved of its obligations to defend such Third Party Claim and
the Indemnitee may contest or defend such Third Party Claim.  In such event, the
maximum Liability of the Indemnifying Party as to such Third Party Claim will be
the amount of such settlement offer plus reasonable costs and expenses paid or
incurred by Indemnitee up to the date of said notice.

 

7.2.4.                  Any claim by an Indemnitee on account of an
Indemnifiable Loss which does not result from a Third Party Claim (a “Direct
Claim”) shall be asserted by giving the Indemnifying Party reasonably prompt
written notice thereof, stating the nature of such claim in reasonable detail
and indicating the estimated amount, if practicable, but in any event such
notice shall not be given later than twenty (20) days after the Indemnitee
becomes aware of such Direct Claim, and the Indemnifying Party shall have a
period of twenty (20) days within which to respond to such Direct Claim.  If the
Indemnifying Party does not respond within such twenty (20) day period, the
Indemnifying Party shall be deemed to have accepted such claim.  If the
Indemnifying Party rejects such claim, the Indemnitee will be free to seek
enforcement of its right to indemnification under this Agreement.

 

7.2.5.                  The amount of any Indemnifiable Loss shall be reduced to
the extent that the Indemnitee receives any insurance proceeds with respect to
an Indemnifiable Loss.  If the amount of any Indemnifiable Loss, at any time
subsequent to the making of an indemnity payment in respect thereof, is reduced
by recovery, settlement or otherwise under or pursuant to any insurance
coverage, or pursuant to any claim, recovery, settlement or payment by, from or
against any other entity, the amount of such reduction, less any costs, expenses
or premiums incurred in connection therewith (together with interest thereon
from the date of payment thereof to the date or repayment at the “prime rate” as
published in The Wall Street Journal) shall promptly be repaid by the Indemnitee
to the Indemnifying Party.

 

7.2.6.                  A failure to give timely notice as provided in this
Section 7.2 shall not affect the rights or obligations of any Party hereunder
except if, and only to the extent that, as a result of such failure, the Party
which was entitled to receive such notice was actually prejudiced as a result of
such failure.

 

33

--------------------------------------------------------------------------------


 

8.                                      MISCELLANEOUS PROVISIONS

 

8.1.                            Amendment and Modification.

 

Subject to applicable law, this Agreement may be amended, modified or
supplemented only by written agreement of ZionSolutions and Exelon; provided,
however, that if as a result of the exercise of remedies under the Pledge
Agreement, Exelon controls ZionSolutions by reason of the appointment of a
majority of the members of the board of directors of ZionSolutions (but does not
otherwise control ZionSolutions through ownership of limited liability company
membership interests in ZionSolutions), any amendment, modification or change in
the terms of this Agreement made after the date on which Exelon acquired such
control shall not be effective without the written consent of ZionSolutions’
Parent, which consent shall not be unreasonably withheld, delayed or
conditioned.

 

8.2.                            Waiver of Compliance; Consents.

 

Except as otherwise provided in this Agreement, any failure of any of the
Parties to comply with any obligation, covenant, agreement or condition herein
may be waived by the Party entitled to the benefits thereof only by a written
instrument signed by the Party granting such waiver, but such waiver of such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent failure to comply therewith.

 

8.3.                            Survival of Warranties, Covenants and
Obligations.

 

Except as otherwise expressly provided in this Agreement, the warranties,
covenants and obligations of the Parties set forth in this Agreement, including
without limitation the indemnification obligations of the Parties under
Article 7 hereof, shall survive the Put Option Closing indefinitely, and the
Parties shall be entitled to the full performance thereof by the other Party
hereto without limitation as to time or amount (except as otherwise specifically
set forth herein).

 

8.4.                            Notices.

 

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally or by facsimile transmission, or mailed by
overnight courier or registered or certified mail (return receipt requested),
postage prepaid, to the recipient Party at its address (or at such other address
or facsimile number for a Party as shall be specified by like notice; provided,
however, that notices of a change of address shall be effective only upon
receipt thereof):

 

8.4.1.                  If to ZionSolutions, to:

 

ZionSolutions, LLC

423 West 300 South, Suite 200

Salt Lake City, Utah 84101

 

34

--------------------------------------------------------------------------------


 

Attention: John Christian

 

with copies to:

 

ZionSolutions, LLC

423 West 300 South, Suite 200

Salt Lake City, Utah 84101

Attention: Val Christensen

 

8.4.2.                  if to Exelon, to:

 

Exelon Nuclear

Exelon Generation Company, LLC

4300 Winfield Road

Warrenville, Illinois 60555

Attention: Carol R. Peterson

 

with a copy to:

 

Exelon Nuclear

Exelon Generation Company, LLC

4300 Winfield Road

Warrenville, Illinois 60555

Attention: Bradley Fewell

 

and

 

Exelon Corporation

10 South Dearborn Street

Chicago, Illinois 60603

Attention: Bruce G. Wilson

 

8.5.                            Assignment.

 

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns, but neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any Party, including by operation of
law, without the prior written consent of each other Party, such consent not to
be unreasonably withheld, nor is this Agreement intended (except as specifically
provided herein) to confer upon any other Person except the Parties any rights,
interests, obligations or remedies hereunder.  Any assignment in contravention
of the foregoing sentence shall be null and void and without legal effect on the
rights and obligations of the Parties hereunder.  No provision of this Agreement
shall create any third party beneficiary rights in any employee or former
employee of ZionSolutions (including any beneficiary or dependent thereof) in
respect of continued employment or resumed employment, and no provision of this
Agreement shall create any rights in any such Persons in respect of any benefits
that may be

 

35

--------------------------------------------------------------------------------


 

provided, directly or indirectly, under any employee benefit plan or arrangement
except as expressly provided for thereunder.  In the event Exelon assigns this
Agreement with the consent of ZionSolutions pursuant to this Section 8.5, such
assignee shall be defined as “Exelon” for all purposes hereunder thereafter.

 

8.6.                            Governing Law.

 

This Agreement shall be governed by and construed in accordance with the law of
the State of Illinois (without giving effect to conflict of law principles) as
to all matters, including but not limited to matters of validity, construction,
effect, performance and remedies.  THE PARTIES HERETO AGREE THAT VENUE IN ANY
AND ALL ACTIONS AND PROCEEDINGS RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT
SHALL BE IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS (EASTERN DIVISION) OR ANY STATE COURT SITUATED THEREIN.  THE FOREGOING
COURTS SHALL HAVE EXCLUSIVE JURISDICTION FOR SUCH PURPOSE AND THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND IRREVOCABLY
WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION
OR PROCEEDING.  SERVICE OF PROCESS MAY BE MADE IN ANY MANNER RECOGNIZED BY SUCH
COURTS.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8.7.                            Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

8.8.                            Attachments and Schedules.

 

Except as otherwise provided in this Agreement, all Attachments and Schedules
referred to herein are intended to be and hereby are specifically made a part of
this Agreement. Any fact or item disclosed on any Schedule to this Agreement
shall be deemed disclosed on all other Schedules to this Agreement to which such
fact or item may reasonably apply so long as such disclosure is in sufficient
detail to enable a Party to identify the facts or items to which it applies. 
Any fact or item disclosed on any Schedule hereto shall not by reason only of
such inclusion be deemed to be material and shall not be employed as a point of
reference in determining any standard of materiality under this Agreement.

 

8.9.                            Entire Agreement.

 

This Agreement including the Attachments, Schedules, documents, certificates and
instruments referred to herein or therein, and any other documents that
specifically reference this Section 8.9, embody the entire agreement and
understanding of the Parties hereto in respect of the transactions contemplated
by this Agreement and shall supersede all previous oral and written and all
contemporaneous oral negotiations, commitments and understandings including,
without limitation, all letters, memoranda or other documents or communications,
whether oral,

 

36

--------------------------------------------------------------------------------

 

written or electronic, submitted or made by: (i) Exelon or its Representatives
to ZionSolutions or its Representatives; or (ii) ZionSolutions or its
Representatives to Exelon or its Representatives, in connection with the sale
process that occurred prior to the execution of this Agreement or otherwise in
connection with the negotiation and execution of this Agreement.  No
communications by or on behalf of ZionSolutions, including responses to any
questions or inquiries, whether orally, in writing or electronically, and no
information provided in any data room or any copies of any information from any
data room provided to Exelon or any other information shall be deemed to: (i)
constitute a representation, warranty, covenant, undertaking or agreement of
ZionSolutions; or (ii) be part of this Agreement.

 

8.10.                     Acknowledgment; Independent Due Diligence.

 

Exelon acknowledges that ZionSolutions has not made any representation or
warranty, express or implied, as to the accuracy or completeness of any
information regarding the Put Option Assets or Put Option Liabilities not
included in this Agreement and the Schedules hereto.  Exelon further
acknowledges that: (i) Exelon, either alone or together with any individuals or
entities that Exelon has retained to advise it with respect to the transactions
contemplated by this Agreement, has knowledge and experience in transactions of
this type and in the business to which the Put Option Assets or Put Option
Liabilities relate and is therefore capable of evaluating the risks and merits
of acquiring the Put Option Assets and the Put Option Liabilities; (ii) Exelon
has relied on its own independent investigation, and has not relied on any
information or representations furnished by ZionSolutions or any Representative
of ZionSolutions (except as specifically set forth in this Agreement), in
determining to enter into this Agreement; (iii) neither ZionSolutions nor any
Representative of ZionSolutions has given any investment, legal or other advice
or rendered any opinion as to whether the purchase of the Put Option Assets or
the assumption of the Put Option Liabilities is prudent, and Exelon is not
relying on any representation or warranty by ZionSolutions or any representative
or agent of ZionSolutions except as set forth in this Agreement; (iv) Exelon has
made independently and without reliance on ZionSolutions (except to the extent
that Exelon has relied on the representations and warranties of ZionSolutions in
this Agreement) its own analysis of the Put Option Assets, the Put Option
Liabilities and of ZionSolutions for the purpose of acquiring the Put Option
Assets and assuming the Put Option Liabilities as it considered appropriate to
make its evaluation.

 

8.11.                     Bulk Sales Laws.

 

Exelon acknowledges that, notwithstanding anything in this Agreement to the
contrary, ZionSolutions will not comply with the provision of the bulk sales
laws of any jurisdiction in connection with the transactions contemplated by
this Agreement.  Exelon hereby waives compliance by ZionSolutions with the
provisions of the bulk sales laws of all applicable jurisdictions.

 

8.12.                     No Joint Venture.

 

Nothing in this Agreement creates or is intended to create an association,
trust, partnership, joint venture or other entity or similar legal relationship
among the Parties, or impose a trust, partnership or fiduciary duty, obligation,
or liability on or with respect to the

 

37

--------------------------------------------------------------------------------


 

Parties.  Except as expressly provided herein, neither Party is or shall act as
or be the agent or representative of the other Party.

 

8.13.                     Change in Law.

 

If and to the extent that any Laws or regulations that govern any aspect of this
Agreement shall change, so as to make any aspect of this transaction unlawful,
then the Parties agree to make such modifications to this Agreement as may be
reasonably necessary for this Agreement to accommodate any such legal or
regulatory changes, without materially changing the overall benefits or
consideration expected hereunder by any Party.

 

8.14.                     Severability.

 

Any term or provision of this Agreement that is held invalid or unenforceable in
any situation shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation; provided, however, that the remaining
terms and provisions of this Agreement may be enforced only to the extent that
such enforcement in the absence of any invalid terms and provisions would not
result in: (i) deprivation of a Party of a material aspect of its original
bargain upon execution of this Agreement; (ii) unjust enrichment of a Party; or
(iii) any other manifestly unfair or inequitable result.

 

8.15.                     Specific Performance.

 

Each Party acknowledges and agrees that the other Party would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached. 
Accordingly, each Party agrees that the other Party shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in addition to any other remedy to which it may be entitled,
at law or in equity.

 

[Signatures appear on the following page]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective duly authorized officers as of the date first above written.

 

 

 

ZIONSOLUTIONS, LLC

 

 

 

 

 

 

By:

/s/ John A. Christian

 

 

 

 

Name:

John A. Christian

 

 

 

 

Title:

President

 

 

 

 

 

EXELON GENERATION COMPANY, LLC

 

 

 

 

 

 

By:

/s/ Charles G. Pardee

 

 

 

 

Name:

Charles G. Pardee

 

 

 

 

Title:

Senior Vice President and Chief Operating Officer

 

39

--------------------------------------------------------------------------------


 

ATTACHMENTS

 

40

--------------------------------------------------------------------------------


 

ATTACHMENT D-1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, and pursuant to the Put Option Agreement dated as of
September 1 , 2010 (the “Agreement”) by and between EXELON GENERATION COMPANY,
LLC, a Pennsylvania limited liability company (“Exelon”), and ZIONSOLUTIONS,
LLC, a Delaware limited liability company (“ZionSolutions”), ZionSolutions,
intending to be legally bound, hereby assigns and delegates to Exelon, and
Exelon, intending to be legally bound, hereby assumes and agrees to pay,
perform, and otherwise discharge, when due, all of the Put Option Liabilities.

 

Terms used and not defined herein have the meanings given to them in the
Agreement.  Nothing herein is intended to augment, limit or supersede in any way
the representations, warranties or covenants of ZionSolutions or Exelon set
forth in the Agreement.

 

Notwithstanding anything to the contrary contained in this Assignment and
Assumption Agreement, the Put Option Liabilities do not include, and
ZionSolutions does not hereby assign or delegate to Exelon, and Exelon does not
hereby agree to pay, perform, or otherwise discharge, any Excluded Liabilities.

 

IN WITNESS WHEREOF, ZionSolutions and Exelon have caused this Assignment and
Assumption Agreement to be executed this        day of                  
20     .

 

 

ZIONSOLUTIONS LLC

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

EXELON GENERATION COMPANY, LLC

 

 

 

 

By:

 

 

Title:

 

 

41

--------------------------------------------------------------------------------


 

ATTACHMENT D-2

 

BILL OF SALE

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, and pursuant to the Put Option Agreement dated as of
September 1, 2010  (the “Agreement”) by and between EXELON GENERATION COMPANY,
LLC, a Pennsylvania limited liability company (“Exelon”), and ZIONSOLUTIONS,
LLC, a Delaware limited liability company (“ZionSolutions”), and intending to be
legally bound hereby, ZionSolutions does hereby unconditionally and irrevocably
sell, convey, grant, assign and transfer to Exelon, its successors and assigns,
all of the ZionSolutions’ right, title and interest in and to the Put Option
Assets.

 

Terms used and not defined herein have the meanings given to them in the
Agreement.  Nothing herein is intended to augment, limit or supersede in any way
the representations and warranties of ZionSolutions set forth in the Agreement.

 

Notwithstanding anything to the contrary contained in this Bill of Sale, the Put
Option Assets do not include, and ZionSolutions does not hereby sell, convey,
assign or transfer to Exelon, any of Zion Solutions’ right, title or interest in
or to any properties other than the Put Option Assets.

 

IN WITNESS WHEREOF, ZionSolutions has caused this Bill of Sale to be executed
this          day of                  20     .

 

 

 

ZIONSOLUTIONS, LLC

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

EXELON GENERATION COMPANY, LLC

 

 

 

 

By:

 

 

Title:

 

 

42

--------------------------------------------------------------------------------


 

ATTACHMENT D-3

 

PUT OPTION EXERCISE NOTICE

 

[Date]

 

Exelon Generation Company, LLC

4300 Winfield Road

Warrenville, Illinois 60555

Attention:  Carol R. Peterson

 

Ladies and Gentlemen:

 

Reference is made to the Put Option Agreement, dated as of September 1, 2010
(the “Agreement”), by and between Exelon Generation Company, LLC, a Pennsylvania
limited liability company (“Exelon”), and ZionSolutions, LLC, a Delaware limited
liability company (“ZionSolutions”).  Terms used and not defined herein have the
meanings given to them in the Agreement.

 

This letter is the Put Option Exercise Notice contemplated by Section 2.1 of the
Agreement, which constitutes the election by ZionSolutions to exercise the Put
Option.  The exercise of the Put Option is unconditional and irrevocable,
excepting only conditions to the Put Option Closing set forth in the Agreement.

 

 

ZIONSOLUTIONS, LLC

 

 

 

 

By:

 

 

Title:

 

Copy to:

Exelon Generation Company, LLC

4300 Winfield Road

Warrenville, Illinois 60555

Attention:  Bradley Fewell

 

Exelon Corporation

10 South Dearborn Street

Chicago, Illinois 60603

Attention: Bruce G. Wilson

 

43

--------------------------------------------------------------------------------
